VILLANTI, Judge.
Edward David Woodard entered a plea of nolo contendere to failing to register as a sexual predator while reserving his right to appeal, on procedural due process grounds, the constitutionality of the Florida Sexual Predators Act. In support of his due process argument, Woodard cites Espindola v. State, 855 So.2d 1281 (Fla. 3d DCA 2003), which conflicts with this court’s decision in Milks v. State, 848 So.2d 1167 (Fla. 2d DCA), review granted, 859 So.2d 514 (Fla.2003). We reject Woodard’s due process argument, see id., affirm his judgment and sentence, and certify conflict with Espindola.
Affirmed; conflict certified.
NORTHCUTT and DAVIS, JJ., concur.